
	

113 HRES 307 IH: Expressing support for designation of October 6, 2013, through October 10, 2013, as American College of Surgeons Days and recognizing the 100th anniversary of the founding of the organization.
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 307
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Price of Georgia
			 (for himself, Mr. Courtney,
			 Mr. Bucshon,
			 Mr. Boustany, and
			 Mr. Benishek) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of
		  October 6, 2013, through October 10, 2013, as American College of
		  Surgeons Days and recognizing the 100th anniversary of the founding of
		  the organization.
	
	
		Whereas the American College of Surgeons is the largest
			 surgical organization in the world and remains steadfast in its mission to
			 improve the care of the surgical patient and to safeguard standards of care in
			 an optimal and ethical practice environment;
		Whereas the American College of Surgeons continues its
			 work into the 21st century to sustain and develop relevant programs that are
			 inspired by quality;
		Whereas the 100th anniversary celebrations serve as a
			 testament that the American College of Surgeons is fulfilling its mission of
			 engaging surgeons as leaders and educators, and developing initiatives that
			 improve surgery and the quality of care for surgical patients;
		Whereas the 2013 American College of Surgeons Clinical
			 Congress is the most prestigious international surgical conference which brings
			 together thousands of Fellows of the College and other health care
			 professionals who each year rely on the Clinical Congress to learn about the
			 latest surgical advances, practice management methods, and health policy
			 issues; and
		Whereas October 6, 2013, through October 10, 2013, would
			 be appropriate dates to designate as American College of Surgeons
			 Days to celebrate the 100th anniversary of the founding of the American
			 College of Surgeons whose achievements continue to significantly influence the
			 course of surgery in the United States and around the world, and was
			 established as an advocate for all surgical patients: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of American
			 College of Surgeons Days;
			(2)recognizes the 100th anniversary of the
			 founding of the American College of Surgeons; and
			(3)recognizes the many important contributions
			 of the American College of Surgeons to the welfare of both the surgical patient
			 and the health care system of the United States.
			
